Title: From George Washington to John Hancock, 2 November 1775
From: Washington, George
To: Hancock, John



Sir,
Cambridge 2d Novr 1775

I could not suffer Mr Randolph to quit this Camp with out bearing some testimony of my duty to the Congress, although his sudden departure (occasioned by the death of his worthy relative, whose loss as a good Citizen, and valuable member of Society is much to be regretted) does not allow me time to be particular.
The Inclosed return shews at one view what reliance we have upon the Officers of this Army, and how difficient we are like to be in Subaltern Officers—a few days more will enable me to inform the Congress what they have to expect from the Soldiery, as I shall Issue recruiting Orders for this purpose so soon as the Officers are appointed, which will be done this day, having sent for the Genl Officers to consult them in the choice.
I must beg leave to recall the attention of the Congress to the Appointment of a Brigadier General—an Officer as necessary to a Brigade as a Colonel is to a Regiment, and will be exceedingly wanted in the new Arrangement.
The Proclamation’s, and Association herewith Inclosed, came to my hands on Monday last—I thought it my duty to send them to you—nothing of moment has happened since my last—With respectful Compliments to the Members of Congress I have the honour to be Sir Yr Most Obedt & Most Hble Servt

Go: Washington

